Fourth Court of Appeals
                                     San Antonio, Texas
                                    DISSENTING OPINION
                                         No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
      De Los Santos, Deceased, and Juan De Los Santos, Individually, and Mark Soliz, Jr.
                                        Appellants

                                                v.
                                   Ford Motor Company and Marco
                                    FORD MOTOR COMPANY,
                                              Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 11-08-50394-CV
                           Honorable Richard C. Terrell, Judge Presiding

Opinion by: Marialyn Barnard, Justice
Dissenting Opinion by: Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 17, 2015

           A directed verdict is proper when no evidence of probative force raises a fact issue on a

material element of the plaintiff’s claim, or when the evidence conclusively establishes a defense

to the plaintiff’s cause of action. Prudential Ins. Co. of Am. v. Fin. Review Servs. Inc., 29 S.W.3d
74, 77 (Tex. 2000). I believe that in this case Appellants did present more than a scintilla of

probative evidence to establish a manufacturing defect. Because the majority holds otherwise, I

respectfully dissent.

                                                   Rebeca C. Martinez, Justice